DETAILED ACTION
In response to communication filed on 2/11/2021.
Claims 1-15 are pending.
Claims 1-6 and 12-15 are rejected.
Claims 7-11 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NTT et al. (EP 3373676)(N1 hereafter).

Regarding claims 1 and 15, N1 teaches a method for determining, by a first device (i.e. a reception side user apparatus UE2)[refer Fig. 18; UE][paragraph 0078], whether or not information related to a sidelink (SL) resource is valid [paragraph 0078], the method comprising: 
receiving the information related to the SL resource (i.e. UE to UE communication) from a second device (i.e. transmission side user apparatus UE1)(the transmission side UE1 transmits resource reservation information to a reception side UE2)[paragraph 0060]; and 
determining whether or not the information related to the SL resource is valid, based on power of a signal received from the second device (the reception side UE2 receives the resource reservation and determines if it is valid based upon reception quality, such as RSRP (i.e. power))[paragraph 0078].  

Regarding claim 2, N1 teaches if the power of the signal received from the second device is greater than or equal to a first threshold, the information related to the SL resource is determined to be valid (the reception side UE2 receives the resource reservation and determines if it is valid based upon reception quality, such as RSRP (i.e. power), being greater than or equal to a threshold)[paragraph 0078].  

Regarding claim 3, N1 teaches the power of the signal includes at least one of reference signals received power (RSRP) or reference signal received quality (RSRQ) of the signal (resource reservation information is determined to be valid based upon reception quality, such as RSRP or RSRQ)[paragraph 0078].  

Regarding claim 12, N1 teaches the information related to the SL resource includes information for scheduling the SL resource of the first device (control information includes scheduling assignment)[paragraph 0136].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NTT et al. (EP 3373676)(N1 hereafter) in view of Intel et al. (“On Additional Parameter for Carrier Selection over PC5”)(I1 hereafter).

Regarding claim 4, N1 fails to disclose the first threshold is configured based on a channel busy ratio (CBR).  
	I1 discloses that for carrier selection for carrier aggregation over PC5 (i.e. sidelink), CBR and PPP are factors that are considered, and a CBR threshold can be defined for each carrier that is applicable for V2X packets of any priority, and alternatively, a CBR threshold can be defined for each carrier per PPPP value, each carrier having a different threshold [page 1; section 2.1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 for validating configuration of resource reservation of UE to UE transmissions using a threshold [refer N1; paragraph 0078] to incorporate particular CBR thresholds that are dependent upon the carrier for V2X transmission as taught by I1.  One would be motivated to do so to provide a means of identifying a carrier for selection that would allow a UE to transmit [refer I1; page 1; section 1; “FFS on how to select the final carrier(s) among multiple candidate carriers in which the UE is capable to transmit.”].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over N1 in view of Basu Mallick et al. (US Pub. 2017/0303240)(B1 hereafter).
Regarding claim 5, N1 fails to disclose the information related to the SL resource includes information for restricting the SL resource of the first device.  
	B1 discloses that for a direct link connection, radio resources can be allocated using a temporary transmission radio resource pool (i.e. restricted SL resource) that is indicated as usable for transmitting terminals receiving system information broadcasted for direct communications [paragraph 0193], temporary transmission radio resource pool are used for a limited amount of time and can be usable by configuration information [paragraph 0243].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 for UE to UE communications to incorporate temporary transmission radio resource pool allocating for limited (i.e. restricted) use in direct link communications as taught by B1.  One would be motivated to do so to provide an improvement in allocating radio resources [refer B1; paragraph 0192].

Regarding claim 6, N1 teaches performing SL communication on the SL resource based on the information related to the SL resource that is available [paragraph 0093].  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over N1 in view of Lee et al. (US Pub. 2017/0295554)(L1 hereafter).

Regarding claim 13, N1 fails to disclose a priority order of a synchronization source is configured differently per a type of SL communication.  
	L1 discloses that D2D signals can have differing levels of priority dependent upon the type of D2D signal, ranging from D2D Synchronization signal (D2DSS) down to scheduling assignment (SA)[paragraph 0119].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 for UE to UE communications to incorporate differing levels of priority dependent upon the type of D2D signal coming from a source as taught by L1.  One would be motivated to do so to provide a means of prioritizing a particular signal when multiple D2D signals are transmitted [refer L1; paragraph 0119].	

Regarding claim 14, N1 fails to disclose the type of the SL communication includes at least one of unicast, groupcast, or broadcast.
	L1 discloses that D2D signals can have differing levels of priority dependent upon the type of D2D signal, ranging from D2D Synchronization signal (D2DSS), to a discovery signal down to scheduling assignment (SA)[paragraph 0119], in which a D2D UE may transmit/broadcast D2D discovery signals [paragraph 0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 for UE to UE communications to incorporate differing levels of priority dependent upon the type of D2D signal coming from a source as taught by L1.  One would be motivated to do so to provide a means of prioritizing a particular signal when multiple D2D signals are transmitted [refer L1; paragraph 0119].	

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  measuring channel busy ratio (CBR) for the SL resource, wherein SL communication by the first device on resources other than the SL resource is allowed based on the measured CBR and a second threshold, as disclosed in claim 7, and 
measuring occupancy ratio for the SL resource, wherein the SL communication by the first device on resources other than the SL resource is allowed based on the measured occupancy ratio and a third threshold, as disclosed in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US Pub. 2017/0230938) discloses acquiring D2D sending resources from a resource pool configuration and uses a valid timer [paragraph 0015].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/WALLI Z BUTT/Examiner, Art Unit 2412